Citation Nr: 0604235	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in September 2002.  
The veteran's case was remanded to the RO for additional 
development in August 2003.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from August 1969 to 
February 1972.  Service personnel records associated with the 
claims file reflect that the veteran served in the Republic 
of Vietnam from April 1970 to March 1971.  The personnel 
records and the veteran's DD 214 reflect that the veteran 
received the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal with 60 Device, and 
the Air Medal.  The veteran was also awarded the Purple Heart 
for wounds received in connection with military operations 
against a hostile force in July 1970.  The veteran was 
additionally awarded a Soldier's Medal in August 1970 for 
heroism not involving actual conflict with an armed enemy 
force in July 1970.  It was also noted in the award 
announcement that the veteran had served as the crew chief on 
a helicopter resupplying river patrol boats southeast of Dau 
Tieng.  It was reported that while his aircraft was hovering, 
it was struck by heavy enemy fire which caused it to crash on 
its side and explode, seriously injuring all passengers on 
board and trapping many in the flaming wreckage.  The 
announcement indicated that the veteran had repeatedly gone 
into the burning aircraft to rescue survivors.  The 
announcement reported that due to the veteran's efforts, 
twelve of the passengers survived.  

The veteran's service medical records are negative for any 
indication of any psychiatric evaluation or treatment.  The 
veteran's January 1972 separation physical examination is 
negative for any psychiatric finding.  The veteran did not 
report any nervousness or psychiatric symptoms on his report 
of medical history that was prepared in conjunction with his 
separation examination.  

Associated with the claims file are private treatment reports 
from W. M. McCrady, M.D., dated from January 1994 to 
September 1998.  The veteran was seen following a panic 
attack in December 1995.  The veteran reported chest pain in 
April 1997.  The veteran said he was unsure if the chest pain 
was related to his heart or anxiety.  He was noted to have 
panic disorder at that time.  The veteran was rechecked for 
panic disorder in May 1997.  In February 1998 the veteran was 
noted to be doing well with his anxiety disorder.  He 
reported no panic attacks and he said he rarely had to take 
medication.  He was prescribed medication for smoking 
cessation.  Later in February 1998 the veteran reported 
anxiety attacks after taking the smoking cessation 
medication.  He stopped taking the medication but reported 
significant problems with panic.  He was noted to have panic 
disorder, fairly well-controlled.  In April 1998 the veteran 
reported increased anxiety and was noted to have chronic 
generalized anxiety disorder.  

Also associated with the claims file are private treatment 
reports from J. Hall, M.D., dated from December 1995 to July 
1996.  A physician's note dated in December 1995 includes a 
provisional diagnosis of panic disorder without agoraphobia.  
The veteran was noted to have had one episode of panic in a 
January 1996 progress note.  Dr. Hall reported that the 
veteran had panic difficulties in March 1996.  Dr. Hall 
reported that he was concerned about his original diagnosis 
because of the veteran's enormous consumption of caffeine.  
In a July 1996 progress note Dr. Hall noted that the veteran 
had no symptoms due to several medications and especially 
since the veteran cut down on his caffeine.  

The veteran was afforded a VA psychiatric examination in 
October 1997.  The veteran reported that the worst thing that 
happened while he was in Vietnam was a helicopter crash in 
1970 which he said killed thirty-five of thirty-eight 
soldiers on board.  He reported receiving injuries to his leg 
muscles and burn injuries to his hands.  The veteran reported 
several anxiety attacks over the years since service.  The 
veteran reported that he was married for twenty-five years 
and has two daughters.  He reported a positive relationship 
with his family.  The veteran also reported occasional 
depression and nightmares about Vietnam about once per month.  
The examiner reported that there was no evidence of psychotic 
process.  The examiner concluded that the current evaluation 
did not support a diagnosis of PTSD.  The examiner noted that 
the veteran self-reported very little that would be 
consistent with a diagnosis of PTSD and psychological testing 
was not consistent with a diagnosis of PTSD.  The veteran was 
diagnosed with mild to moderate panic disorder in remission 
and assigned a global assessment of functioning score of 65 
to 70.  

The veteran was afforded a VA examination in April 1998.  The 
veteran reported depression and anxiety attacks.  The veteran 
related his symptoms to his Vietnam experience.  The examiner 
reported that the veteran's mental status was fully oriented 
and his affect was appropriate.  He diagnosed the veteran 
with anxiety and depression among other things.  

The veteran was afforded a VA psychological examination in 
June 2000.  The veteran reported mild depression about thirty 
percent of the time.  He reported panic attacks as often as 
once per day.  He reported an average of one to two panic 
attacks per week.  The veteran reported suicidal thoughts 
with no intent.  The veteran denied major depression.  The 
veteran reported infrequent nightmares.  The veteran was 
noted to have been administered various psychological tests 
which showed that he experienced significant distress, 
anxiety, worry, confusion, low self-esteem, and mildly 
elevated PTSD scales.  The veteran was diagnosed with panic 
disorder without agoraphobia.  He was assigned a global 
assessment of functioning of 55.  The examiner noted that the 
veteran demonstrated some symptoms of dysthymic disorder but 
was not considered to have enough symptoms to warrant a 
diagnosis of dysthymic disorder.  

The veteran and his spouse testified at a Board hearing in 
September 2002.  The veteran reported that he was involved in 
a helicopter crash in Vietnam in July 1970.  He reported that 
his best friend died as a result of the crash.  The veteran 
indicated that he was currently receiving psychiatric 
treatment every three to four months.  His spouse reported 
that the veteran had had flashbacks.  The veteran testified 
that he had had flashbacks and nightmares of the July 1970 
crash.

Associated with the claims file are VA outpatient treatment 
reports dated from September 1996 to January 2003.  In 
February 1997 the veteran was noted to abuse caffeine and 
nicotine.  The caffeine abuse was noted to induce anxiety.  
The veteran reported anxiety attacks following a car accident 
involving his daughter in April 1997.  The veteran was noted 
to have anxiety disorder in July 1997.  The veteran reported 
anxiety in October 1997.  In March 1998 the veteran was noted 
to have anxiety disorder, panic disorder, and depression.  In 
April 1999 the veteran was seen for an evaluation of anxiety 
attacks.  In July 1999 the veteran reported no problems with 
panic attacks while on medication.  In November 1999 the 
veteran reported that his panic attacks occurred more 
frequently during rainy weather.  He was diagnosed with panic 
disorder without agoraphobia.  The veteran was seen for an 
evaluation of panic attacks in March 2000.  The veteran was 
noted to be alert and oriented with anxious mood at that 
time.  The veteran reported increased panic attacks in June 
2000 and October 2000.  He was noted to have panic disorder.  
In January 2001 the veteran reported one panic attack.  In 
June 2001 the veteran reported depression.  In December 2001 
the veteran was noted to have panic disorder and major 
depression, both in remission.  He reported that he was 
stable.  In March 2002 the veteran was noted to be 
functioning well.  His diagnoses included panic disorder and 
major depressive disorder.  In June 2002 the veteran was 
noted to be alert, pleasant and cooperative.  There was no 
thought disorder present.  A progress note dated in January 
2003 revealed that the veteran's depression and panic attacks 
were manageable with medication.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  

In this case the veteran has identified a verified stressor, 
namely the helicopter crash in Vietnam in which he was 
injured.  However, a salient point to be made is that the 
veteran does not have a diagnosis of PTSD.  The medical 
evidence of record does not reflect a diagnosis of PTSD.  In 
fact, when evaluated for psychiatric symptoms, diagnoses 
other than PTSD have been made.  Absent a diagnosis of PTSD 
related to a verified stressor, service connection must be 
denied.  (An examiner has attributed the panic disorder, 
which the veteran experiences, to military service, and the 
veteran has been service connected for it.)

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in May 2001 and advised him to 
submit medical evidence showing a diagnosis of PTSD.  The 
veteran was informed of what VA would do to assist him in 
developing his claim.  He was advised as to what evidence was 
required to substantiate his claim for service connection.  
The veteran was informed of what he was responsible for in 
supporting his claim.  The veteran was also advised to submit 
any evidence that he had.  

The RO issued a Statement of the Case (SOC) in March 2002.  
The veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The RO wrote to the veteran in March 2003.  He was asked to 
complete medical releases for any private physicians who had 
treated him for his claimed disability.  

The RO wrote to the veteran again in April 2004.  The veteran 
was informed of what VA would do to assist him in developing 
his claim.  He was advised as to what evidence was required 
to substantiate his claim for service connection.  The 
veteran was informed of what he was responsible for in 
supporting his claim.  The veteran was also advised to submit 
any evidence that he had.  

Finally, the RO wrote to the veteran again in March 2005 and 
requested that he identify the Vet Center where he had 
obtained treatment for a psychiatric disability.  A medical 
release was included and the veteran was once again informed 
what evidence was required to substantiate his claim for 
service connection.  The veteran was informed of what he was 
responsible for in supporting his claim.  The veteran was 
also advised to submit any evidence that he had.  The veteran 
did not respond to the letter.  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in August 2005.  
He was provided notice as to why the evidence of record 
failed to establish entitlement to service connection.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

Private and VA treatment records were obtained and associated 
with the claims file.  The veteran testified at a hearing at 
a video conference hearing in September 2002. 
The veteran was afforded a VA examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for a post-traumatic stress 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


